Webb, Judge.
This is an election contest challenging the results of the April 10, 1976, Democratic Primary and August 31 runoff with respect to the race for Chairman of the Board of Commissioners of Roads and Revenues of Madison *333County. On November 2, subsequent to the ruling complained of in favor of the declared winner of the primary, the general election was held and defendant nominee was elected.
Argued February 16, 1977
Decided February 18, 1977.
Gregory M. Perry, for appellant.
Tom Strickland, for appellee.
Since the ruling appealed pertains only to the primary election and runoff and defendant has won the general election, this appeal must be dismissed as moot. Carroll v. Cates, 134 Ga. App. 10 (213 SE2d 120) (1975); Cole v. Buice, 141 Ga. App. 96 (1977).

Appeal dismissed.


Deen, P. J., and Marshall, J., concur.